DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in line 6 of each claim, replace “a second communication having” with --a second communication path having--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (U.S. Patent Application Publication Number 2008/0104429) and Yang et al. (“Yang”) (U.S. Patent Application Publication Number 2018/0150254).
Regarding Claims 1 and 9, Horvath discloses an information processing system comprising: 
a first communication path (Figure 1, see connection between items P2 and P3) having a first memory (Figure 1, item MM3); 

at least three processing units (Figure 1, items P1-P4) that mutually communicate information using the first and second communication paths (paragraphs 0008-0009), the at least three processing units being configured such that:
when a first processing unit (e.g., CPU P3) of the at least three processing units is brought into a power-off state, a plurality of the at least three processing units other than the first processing unit perform processing for switching from the first communication path to the second communication path for communication among the at least three processing units (paragraphs 0008-0009; i.e., the communication path that was been between, e.g., processor P2 and processor P3 would change from accessing data in memory MM3 to data in another of the memories MM1, MM2, or MM4 [depending on which memory the data from memory MM3 was transferred to prior to processor P3 being shut down - see paragraphs 0013-0014]).
Horvath does not expressly disclose wherein the second memory has lower power consumption than the first memory.
In the same field of endeavor (e.g., power saving techniques), Yang teaches wherein the second memory (Figure 1, item 13) has lower power consumption than the first memory (Figure 1, item 12, paragraphs 0130 and 0134; i.e., communications from the CPU [Figure 11, item 1101] in the computer may switch to the lower powered memory 13 [paragraph 0132]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Yang’s teachings of power saving techniques with the teachings of Horvath, for the purpose of reducing the power consumption in the computer.

Regarding Claim 3, Horvath discloses wherein each of the plurality of processing units writes, to an area with a specific address of one of the memories that is included in a corresponding one of the communication paths, information intended to be transmitted to one of the processing units that is different from the processing unit, and the different processing unit reads out the information written to the area with the specific address and performs a communication via the memory between the plurality of processing units (paragraph 0007).

Regarding Claim 5, Horvath discloses wherein any one of the plurality of processing units that are included in the plurality of processing units and that are other than the processing unit brought into the power-off state transmits a response in a communication received from one of the processing units that is different from the processing unit other than the processing unit brought into the power-off state, the communication being received through the communication path yet to be changed before occurrence of the power-off state of the processing unit brought into the power-off state (paragraphs 0013-0014).

Regarding Claim 6, Horvath discloses wherein if any one of the plurality of processing units that are included in the plurality of processing units and that are other than the processing unit brought into the power-off state receives the communication from the different processing unit through the communication path yet to be changed before the occurrence of the power-off state of the processing unit brought into the power-off state, but if the received communication needs a period of time longer than or equal to a period of time set in advance to reply to the communication, the processing unit receiving the communication requests the processing unit having transmitted the communication to perform retransmission (paragraphs 0013-0014).

Regarding Claim 7, Horvath discloses wherein upon completion of all of communications performed through the communication path yet to be changed, the plurality of processing units that are included in the plurality of processing units and that are other than the processing unit brought into the power-off state bring the communication path yet to be changed into the power-off state (paragraphs 0013-0014).

Regarding Claim 8, Horvath discloses wherein upon completion of all of communications performed through the communication path yet to be changed, the plurality of processing units that are included in the plurality of processing units and that are other than the processing unit brought into the power-off state bring the communication path yet to be changed into the power-off state (paragraphs 0008-0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2185